   .,---::r-
 c...
                    .'\,
                                                                                    f'
             '                                                                      /          u.s. DISTJZJCT couRT
~I G~Case~' 4:19-mc-00007-A
C
f~ i1
             'l
           it ~t. .• :. ·• ~
                                               Document 7 Filed 04/30/19    Page 1
                                                                                    1
                                                                                         of 2 PageIDD!62
                                                                                           NORTHERN     ..STRfCT OF TEXAS
                                                                                                      F n FD


                           IN THE       UNici:~~~~~~~~~~:Zu~i JEAL~~PR
                                                                I
                                                                       ~;019J               CLERK,
                                                                                                         ;
                                                                                                     u.s. DISTRICT COURT
                                                  4 .~ l q-    MC- 60
                                                                           1-   A
                                                                                rrt
                                                                                    I       By
                                                                                                        Deputy
                                                                                                                    f!--

                                                     No. 19-10218


    CHRISTOPHER ROBERT WEAST,

                            Plaintiff - Appellant
                                                                       A True Copy
                                                                       Certified order issued Apr 30, 2019
    v.

    UNITED STATES OF AMERICA,                                          Cler~t: C~u~ :r~!:'als,          Fifth Circuit


                            Defendant - Appellee



                               Appeal from the United States District Court for the
                                            Northern District of Texas


        CLERK'S OFFICE:

                Under           5TH   CIR. R. 42.3, the appeal is dismissed as of April 30, 2019, for
        want of prosecution. The appellant failed to timely pay the docketing fee.

                                                          LYLE W. CAYCE
                                                          Clerk of the United States Court
                                                          of Appeals for the Fifth Circuit

                                                           ll1 UiMo.. rflM:>nfr
                                                          By: --------------------
                                                          Melissa V. Mattingly, Deputy Clerk

                                             ENTERED AT THE DIRECTION OF THE COURT
ORIGIMAL
      Case 4:19-mc-00007-A Document 7 Filed 04/30/19    Page 2 of 2 PageID 63



                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK

  LYLE W. CAYCE                                                    TEL. 504-310-7700
  CLERK                                                         600 S. MAESTRI PLACE,
                                                                        Suite 115
                                                                NEW ORLEANS, LA 70130


                               April 30, 2019


  Ms. Karen S. Mitchell
  Northern District of Texas, Fort Worth
  United States District Court
  501 W. lOth Street
  Room 310
  Fort Worth, TX 76102

        No. 19-10218    Christopher Weast v. USA
                        USDC No. 4: 19-MC-7 - 1\-


  Dear Ms. Mitchell,
  Enclosed is a copy of the judgment issued as the mandate.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                     {Y/ Uit-M rflP.AJct nJ'r
                                   By:
                                   Melissa V. Mattlngly, Deputy Clerk
                                   504-310-7719
  cc w/encl:
       Mr. James Wesley Hendrix
       Mr. Christopher Robert Weast
